IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 97-10204

                         Summary Calendar



GEORGE S ROBERTSON,
                                            Plaintiff-Appellant,

                              versus

UNITED STATES DEPARTMENT OF DEFENSE;
WILLIAM S COHEN, Secretary,
United States Department of Defense;
U S DEPARTMENT OF ARMY;
TOGO D WEST, JR, Secretary,
United States Department of the Army,
                                            Defendants-Appellees.




          Appeal from the United States District Court
               For the Northern District of Texas
                         (4:96-CV-772)


                          January 9, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     We affirm for the reasons stated by the district court in his

Memorandum Opinion and Order filed February 10, 1997.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.